      Case 4:18-cv-00351 Document 31 Filed on 08/02/19 in TXSD Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

SOHAIL ALLAUDIN,                             §
                                             §
       Plaintiff,                            §
                                             §        Cause No. 4:18cv351
VS.                                          §
                                             §        Jury Trial Demanded
PERRY’S RESTAURANTS, LTD.,                   §
                                             §
       Defendant.                            §

                              NOTICE OF APPEAL

       Plaintiff Sohail Allaudin appeals the Final Judgment (Doc. 29), the Order

granting summary judgment (Doc. 28), and the taxation of costs to the United States

Court of Appeals for the Fifth Circuit.

                                          Respectfully submitted,

                                          /s/ David C. Holmes
                                          David C. Holmes, Attorney in Charge
                                          State Bar No. 09907150
                                          13201 Northwest Freeway, Suite 800
                                          Houston, Texas 77040
                                          Telephone: 713-586-8862
                                          Fax: 713-586-8863
                                          dholmes282@aol.com

                                          ATTORNEY FOR PLAINTIFF




                                            1
     Case 4:18-cv-00351 Document 31 Filed on 08/02/19 in TXSD Page 2 of 2




                           CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this pleading was sent electronically to
all counsel of record on August 2, 2019.

                                         /s/ David C. Holmes
                                               David C. Holmes




                                           2
